Citation Nr: 1645206	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-21 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU) for the period prior to June 29, 2011.

2.  Entitlement to TDIU for the period beyond June 29, 2011.     


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, CT which granted service connection for the Veteran's post-traumatic stress disorder (PTSD).  The Veteran expressed disagreement with the initial disability rating for PTSD.  In a June 2014 Board decision and remand, the Board found that the issue of TDIU was raised in the November 2011 Board hearing and thus, part and parcel of the underlying initial increased rating claim for PTSD. The Winston-Salem, North Carolina RO has assumed the role of Agency of Original Jurisdiction (AOJ).

The Veteran has been awarded a total temporary rating from December 7, 2010 to February 1, 2011 based on hospitalization for treatment of his PTSD and from June 29, 2011 to September 1, 2014 for prostate cancer.  Thus, these periods are excluded from consideration for TDIU.  The issues on appeal are more accurately stated as listed on the title page of this decision.

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in November 2011.  A transcript of the hearing is associated with the claims file.  

In June 2014 and December 2015, the Board remanded the claim of TDIU to the AOJ for further development.  The requested development as to the claim adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).




FINDING OF FACT

For the period beyond June 29, 2011, with full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment.


CONCLUSION OF LAW

For the period beyond June 29, 2011, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU for the period beyond June 29, 2011 

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

As explained in the June 2014 Board decision, the issue of unemployability was raised during the Veteran's November 2011 Board hearing.  As the matter is part and parcel with the Veteran's initial PTSD rating, the date of the initial claim is deemed September 18, 2008.  The analysis below is limited to the period from June 29, 2011 and beyond; the period prior is addressed in the remand below.  

For the period beyond June 29, 2011, and exclusive of the grant of a temporary total rating from June 29, 2011 through September 1, 2014, the Veteran was in receipt of service connection for PTSD, rated as 50 percent disabling; prostate cancer, rated as 60 percent disabling; testicular atrophy associated with prostate cancer, rated 20 percent disabling from May 2014; diabetes mellitus, type II, rated 10 percent disabling from September 2012; and erectile dysfunction, rated 0 percent disabling from May 2014.  Therefore, he meets the criteria for scheduler consideration for PTSD during the period in question.

The issue thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  Resolving doubt in the Veteran's favor, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation for the period beyond June 29, 2011.

The Veteran is currently unemployed.  The Board notes that there is some discrepancy in the date the Veteran was last employed "full time."  For instance, he indicated in his VA Form 21-8940 received in February 2016 that he had last worked full time in 1995, though in the case analysis for social security administration (SSA) benefits it was indicated that he had last worked in December 2007.  The record also indicates the Veteran continues to do some part-time painting work or small painting jobs.  See e.g., VA treatment record dated May 1, 2008 and September 2010 VA examination (worked on a casual basis taking on painting projects).  Regardless of any discrepancies, the Board finds the Veteran has not engaged in anything more than marginal employment throughout the appeal period in consideration.   

The Veteran's career has consisted of work as a painter.  The Veteran's longest period of employment was for 13 years for a management company but he left in 1995 because the company was downsizing.  The Veteran was self-employed thereafter.  See e.g. May 20, 2008 VA treatment record (steady work as a self-employed painter for many years), November 2011 hearing transcript, pg. 21-22, VA Form 21-8940 received February 29, 2016, and September 2010 VA examination (longest period of employment 13 years). 

The Veteran has completed 4 years of high school.  See VA Form 21-8940 received February 29, 2016.  

SSA records indicate that the Veteran has been in receipt of disability benefits from December 2007 due to chronic liver disease and cirrhosis and chronic pulmonary insufficiency, both non-service connected conditions.  The Veteran reported that he stopped worked because they were slow and they never called him back to renew the contract.  He reported his medicines for Hepatitis prevented him from working as he couldn't concentrate, was tired all the time, did not have strength and it affected his vision.  It was also noted that he took antidepressants.  Although the SSA records do not support that the Veteran's service-connected disabilities alone are enough to render him unemployable, the SSA findings are not determinative or binding on the VA.  

During the November 2011 Board hearing, the Veteran testified that he has not worked due in part to his service-connected disabilities, particularly PTSD.  He indicated that he preferred to isolate and could not get along with people and had trouble concentrating.  If he forced himself to deal with people, it sometimes worked but sometimes did not.  He would just leave jobs if he suddenly got "mad or something."  

In multiple VA examinations, no impact was indicated on the Veteran's ability to work from his service-connected physical conditions such as erectile dysfunction (September 2012), diabetes mellitus (October 2012), or prostate cancer (December 2012).  Although the disabilities individually did not reflect a significant impact on the Veteran's ability to work, the examinations did not provide an opinion on the Veteran's overall disability picture.  

Pursuant to a June 2014 Board remand, the Veteran was afforded a VA PTSD examination in August 2015 which addressed the impact of the Veteran's PTSD on social and occupational functioning.  It was noted that the Veteran received SSA disability for Hepatitis C.  He had been treated for the condition and seemed cured.  He was not working as a painter anymore.  He had leakage from his prostate cancer treatment which caused him to go to the bathroom frequently.  The Veteran's PTSD overall was indicated to cause occupational and social impairment with reduced reliability and productivity.  The associated opinion stated that PTSD and depression themselves would not preclude employment.  This was supported by the Veteran stating that his physical problems were his biggest impediment to working.  He would need solitary employment because of his difficulty being around others, hence his previous job as a painter.

The Board found the above opinion inadequate in its December 2015 remand.  The Board explained that the opinion identified physical conditions as the Veteran's largest impediment to employment but it remained unclear whether the referenced physical problems were service-connected or non-service connected.  As such, an updated VA examination and opinion was requested to address the impact of service-connected disabilities on the Veteran's ability to work.

The Veteran was afforded a general medical, individual unemployability VA examination in February 2016 which addressed his prostate cancer, testicular atrophy, erectile dysfunction, diabetes mellitus type II and PTSD.  Prostate cancer was noted to create some functional impact on his ability to work as the Veteran had to plan his day around changing his absorbent pans which affected the amount of time he could stay on task and perform duties.  The Veteran's diabetes mellitus, testicular atrophy and erectile dysfunction conditions were not indicated to impact his ability to work.  The VA opinion regarding the functional impairment of service-connected disabilities, focused primarily on effects due to PTSD, with some acknowledgement of physical complaints.  The Veteran reported that he stopped working in 1995 because he wanted to, not because he was unable to work.  He disliked dealing with people and found that working by himself as a painter addressed this preference for many years.  He reported that he could still do some amount of part-time interior house painting now and that he had done so in recent years.  He used to do some portraiture painting but was irritated by others demands and timeliness.  The Veteran's low energy, low emotional energy (limited coping resources and limited drive to perform), difficulty adapting to the requirements of a job, difficulty dealing with others and increasing physical complaints are barriers to employment.  

Given the Veteran's February 2016 VA examination, employment history, and lay statements, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran's service-connected disabilities would likely prevent him from obtaining and maintaining gainful employment.  The Veteran has competently and credibly reported how his PTSD has prevented him from obtaining substantially gainful employment.  Given his occupational history, his limited formal education, and the severity of his service-connected disabilities, the Veteran's ability to obtain employment or pursue vocational rehabilitation appear significantly limited at best.  Affording the Veteran the benefit of the doubt, given his occupational history and educational level, the Board concludes that the Veteran is unable to obtain or retain substantially gainful employment due to his limiting service-connected disabilities.  Accordingly, a total disability evaluation due to individual unemployability is warranted.  


ORDER

For the period prior to June 29, 2011, entitlement to TDIU is granted. 


REMAND

Further evidentiary development is required prior to the adjudication of the Veteran's claim of entitlement to TDIU for the period prior to June 29, 2011.   

For the period prior to June 29, 2011, and exclusive of the grant of a temporary total rating from December 7, 2010 to February 1, 2011, the Veteran was in receipt of service connection for PTSD, evaluated at 50 percent disabling.  The Veteran's combined disability evaluation of 50 percent is insufficient to consider TDIU on a schedular basis.  See 38 C.F.R. § 4.25 (2015).  Thus, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met. Id.

Where, as here, the Veteran's service-connected disability does not currently meet the numeric evaluation requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Compensation Service Director, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16(b).

The evidence of record indicates that the Veteran was not employed full-time during the period prior to June 29, 2011, though it was noted that the Veteran worked on a casual basis taking on painting projects.  See e.g., September 16, 2010 VA PTSD examination.  Although a VA PTSD examination was conducted in September 2010, the VA examiner did not directly address the Veteran's functional impairment of PTSD symptoms on employment during the relevant period on appeal.  The VA examiner commented that post-military the Veteran had trouble concentrating on the job which resulted in him being unable to hold a consistent job after discharge.  However, he was ultimately was employed thereafter for a period of 13 years.  

From the evidence of record, it is unclear whether the Veteran is capable of more than marginal employment specifically due to his service-connected PTSD for the period prior to June 29, 2011.  As such, an addendum opinion based on a review of the record should be obtained to determine the functional impairment caused solely by PTSD prior to June 29, 2011.    

Thereafter, the AOJ should refer the case to the VA Director of Compensation for an extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the claims file to an appropriate medical professional to provide an opinion with respect to the Veteran's claim for TDIU for the period prior to June 29, 2011.  

The examiner should review the claims file and discuss the functional limitations associated with, and expected effect on employment resulting from the Veteran's service-connected PTSD, evaluated as 50 percent, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by non-service connected disabilities.  If applicable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background.

In rendering the opinion, the examiner should address any findings from previous VA examinations and treatment records, to include the September 2010 VA examination.

All opinions expressed should be accompanied by a supporting rationale.

2.  Thereafter, the claim should be submitted to the Director, Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

3.  After the development has been completed, adjudicate the claim for TDIU for the period prior to June 29, 2011.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.









The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).
Department of Veterans Affairs


